Order entered February 22, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00710-CR

                        NICHOLAS PHILIP YUKICH, III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82747-2011

                                           ORDER
       We REINSTATE this appeal.

       We ADOPT the trial court’s February 20, 2017 findings that appellant wants to continue

this appeal, appellant is not indigent, appellant has made arrangements with his former retained

counsel, Mitchell Nolte, and Mitchell Nolte intends to file appellant’s brief by March 9, 2017.

       We DIRECT the Clerk to send all future correspondence to Mitchell Nolte, 2780

Virginia Parkway, Suite 401, McKinney, TX 75071-4966.

       Appellant’s brief is DUE March 9, 2017.



                                                      /s/   LANA MYERS
                                                            JUSTICE